Citation Nr: 1205408	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased evaluation for an anxiety reaction, evaluated as 30 percent disabling prior to February 25, 2009; as 50 percent disabling from February 25, 2009 to July 6, 2010; and as 70 percent disabling on and after July 7, 2010.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The November 2007 rating decision increased the Veteran's disability rating for anxiety disorder from 10 percent to 30 percent effective November 3, 2006.  During the course of this appeal, an August 2010 rating decision increased the assigned rating to 50 percent from February 25, 2009; and to 70 percent from July 7, 2010.

In October 2009, the Veteran testified at a personal hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of this hearing was prepared and associated with the claims file.

In March 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2011, the Veteran was notified that the Veterans Law Judge who conducted his October 2009 hearing is no employed by the Board.  He was notified that the law requires the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Pursuant to 38 C.F.R. § 20.717 (2011), the Veteran was asked to inform VA whether he wished to testify at another hearing.  

The Veteran returned VA's letter in September 2011, choosing to appear at a Travel Board hearing before a Veterans Law Judge at his local RO.  A remand is therefore necessary in order to comply with the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at his local Regional Office.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

